09-2118-cv
         Deniran v. Mattingly


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


              At a stated term of the United States Court of Appeals
         for the Second Circuit, held at the Daniel Patrick Moynihan
         United States Courthouse, 500 Pearl Street, in the City of
         New York, on the 18 th day of May, two thousand and ten.

         PRESENT: AMALYA L. KEARSE,
                  RICHARD C. WESLEY,
                       Circuit Judges,
                  PAUL A. CROTTY,
                       District Judge. *



         DIEMIRUAYA OGHENEAKPOR DENIRAN, MICHAEL E.
         NOAK JR., SHATINA UNIQUE FREEMAN, JULIET N.
         SMALL,

                                         Appellants,

                         -v.-                                                           09-2118-cv

         JOHN B. MATTINGLY, Commissioner of New York
         City’s Administration for Children’s Services,
         MICHAEL R. BLOOMBERG, Mayor of the City of
         New York, RAYMOND W. KELLY, Commissioner of
         the New York City Police Department, MICHAEL
         A. CARDOZO, Corporation Counsel of the City
         of New York, CHELSEA COFER, Child Protective
         Specialist New York City Child Services,
         CLYDE CLARK, Child Protective Manager New


                 *
                 The Honorable Paul A. Crotty, of the United States District Court for
         the Southern District of New York, sitting by designation.
    York City Child Services, SGT. MURPHY,
    New York City Police Department, DETECTIVE
    TOSI, New York City Police Department,
    TIFFANY GOLDBERG, Social Worker, Woodhull
    Medical & Mental Health Center, PARK SLOPE
    CHRISTIAN HELP, SARAH HARBUTT, Park Slope
    Christian Help, OLIVETTE CASEY,

                            Appellees. **


    FOR APPELLANTS:               DIEMIRUAYA OGHENEAKPOR DENIRAN,
                                  MICHAEL E. NOAK JR., SHATINA UNIQUE
                                  FREEMAN, JULIET N. SMALL, pro se,
                                  New York, NY.

    FOR APPELLEE CASEY:           JAMES L. FRANKLIN, New York, NY.

    FOR CITY APPELLEES:           KAREN M. GRIFFIN, New York City Law
                                  Department, New York, NY.

         Appeal from the United States District Court for the
    Southern District of New York (Sullivan, J.).

1         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

2   AND DECREED that the judgment of the United States District

3   Court for the Southern District of New York be AFFIRMED.

4         Appellants appeal from the March 31, 2009 judgment of

5   the United States District Court for the Southern District

6   of New York, dismissing their complaint. Appellants’

7   complaint, brought pursuant to 42 U.S.C. § 1983, alleged

8   violations of their constitutional rights, stemming from an

9   investigation by the New York City Administration for

          **
             The Clerk of the Court is respectfully directed to amend the official
    caption as set forth above.

                                          2
1    Children’s Services.   We assume the parties’ familiarity

2    with the underlying facts, the procedural history, and the

3    issues presented for review.   We affirm for all of the

4    reasons stated in the thorough and well-reasoned opinion of

5    the district court.

6        We have considered all of appellants’ arguments on

7    appeal and find them to be without merit.   Accordingly, the

8    judgment of the district court is hereby AFFIRMED.

 9
10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe, Clerk
12
13




                                    3